Citation Nr: 0814212	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of kidney 
cancer, claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for residuals of 
thyroid cancer, claimed as due to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to July 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  The case is 
currently under the jurisdiction of the Chicago, Illinois, 
RO.  In March 2008, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran contends that his cancers of the kidney 
(diagnosed in 1997) and thyroid (diagnosed in 1999) resulted 
from exposure to ionizing radiation during service in Japan 
in 1945 and 1946.  In a written statement dated in September 
2005, he reported that while serving with the 2nd Marine 
Division on the island of Kyushu in early 1946, he was given 
a R&R pass and boarded a train bound for Kyoto on the island 
of Honshu.  The veteran reported that his train was stopped 
for reasons unknown to him "in downtown Nagasaki" for 
approximately 36 hours, "right in the middle of the 
destroyed city area."  The veteran stated that the train was 
then turned around, he was returned to his unit, and he was 
never informed of the reason that his R&R was cancelled.

Certain diseases specific to radiation-exposed veterans may 
be presumed to have been incurred during service if the 
disease becomes manifest.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.309.  Kidney and thyroid cancers are 
specifically included in this presumption.  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Because it is well-settled that the veteran had kidney and 
thyroid cancers, and because both those diseases may be 
presumed service connected under 38 C.F.R. § 3.309(d) if 
manifested in a radiation exposed veteran, all he needs to 
establish entitlement to the benefits sought is proof that he 
is indeed a "radiation exposed veteran", as defined.  The 
record shows he served in Japan from September 1945 to June 
1946.  In testimony at the hearing before the undersigned he 
provided what would appear to be a plausible account of being 
on a troop train that stopped in Nagasaki in early 1946.  If 
his account is accurate he would qualify as a radiation-
exposed veteran under 38 C.F.R. § 3.309(d)(3)(ii)(B).  The 
current record includes insufficient information to judge the 
credibility of his account.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for all 
appropriate development to determine 
whether the veteran's account of his train 
being stopped in Nagasaki in early 1946 
can be supported (i.e., whether it is 
plausible or totally inconsistent with 
what is known regarding the occupation of 
Japan and U.S. troop movements in Japan in 
early 1946).  The veteran's account of his 
exposure provided at the hearing before 
the undersigned should be provided to 
researchers, who based on review of the 
relevant geography, contemporaneous train 
routes/schedules, military practices in 
early occupation Japan and any other 
sources of information deemed relevant, 
should make a determination whether the 
veteran's account is plausible or is 
inconsistent with contemporaneous data.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted (specifically including a 
determination whether the veteran may 
reasonably be deemed a "radiation-exposed 
veteran".  If the claims remain denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provided the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

